Pee Cueiam,
The substantial question involved is the constitutionality of the senatorial apportionment by the Act of February 17, 1906, P. L. 31. On the general jurisdiction to consider and pass upon that question we entertain no doubt. The judicial power extends to the review of all legislative acts for the comparison of their provisions with the requirements and prohibitions of the constitution, and there is no exception expressed or implied in regard to statutes of apportionment. The constitution requires that the state be divided into fifty senatorial districts, and if, for illustration, the apportioning statute created sixty or 100 districts there could be no question of the power and duty of the court to declare the statute void. Other transgressions may be less obvious, but are none the less open to question and decision.
The case, however, comes before us in the form of a writ of quo warranto issued in the name of the commonwealth, but on the relation of a private citizen. It is true that he claims to have been rightfully elected to the office of senator for the thirty-second district, an office now occupied by the respondent. But the majority of the court are of opinion that the relator has no such interest as to give him standing to maintain a writ. Even a judgment of ouster against the respondent would not give the office to the relator, for his own qualifications and the regularity and'validity of his election would *237still be subject to the investigation and judgment of the senate, which is the ultimate and supreme tribunal on these matters.
The writ is therefore quashed.